Exhibit 10.47


EMPLOYMENT AGREEMENT




August 26, 2008




Laura Hunter
[Home Address]
 


Dear Laura:


           I am pleased to offer you the position of Vice President and General
Counsel of Obagi Medical Products, Inc. (the “Company”) effective September 3,
2008 on the following terms:


A.  
Duties



You will perform the duties customarily associated with this position with
respect to the Company’s operations on a full-time basis, and will report
directly to the Chief Financial Officer/Executive Vice President, Operations and
Administration


B.  
Compensation



Salary:  Your salary shall be $260,000 per annum paid in accordance with the
Company’s normal payroll practices, and subject to standard payroll deductions
and withholdings.
 


Annual Performance Bonus:  You shall be entitled to an annual performance bonus
based on the achievement of certain benchmarks to be set by the Board of
Directors of the Company in its sole discretion.  You will be eligible for an
annual performance bonus of up to 40% of your base salary beginning in the year
2008 as adjusted for performance in accordance with the benchmarks to be
established.  No bonus is payable unless you are employed by the Company on the
day the Board approves bonuses of the applicable year.   All bonuses are subject
to Board approval and will be paid in accordance with the Company’s normal
payroll practices, subject to standard payroll deductions and withholdings.
 
Sign On Bonus
 
 You will also be eligible to receive a signing bonus of $10,000 to be paid on
12/31/08.  Within your first 30 days of employment, you will meet with your
manager to discuss goals to be met
 

 
1

--------------------------------------------------------------------------------

 

which will enable you to receive your bonus. You will have to be employed full
time as of 12/31/08 to receive this bonus.
 


Stock Options: You will be eligible to receive a stock option grant of 40,000
shares, subject to the stock option plan and Board Approval.  The grant of the
stock options will be subject to the other terms and provisions of the Company’s
2008 Stock Option Plan and Stock Option Agreement and its subsequent amendments,
and to the satisfaction of all federal and state securities laws.  The exercise
price of such options will be determined at the end of day stock price on the
date of hire.
 


 
Benefits: You will be eligible to enroll in the Company’s group life, medical,
dental and vision plans on September 3, 2008.  Additional information regarding
plan options and benefit summaries is enclosed. You will also receive all other
benefits the Company provides to similarly situated employees (e.g., health and
dental insurance coverage).


Annual Leave: You will be eligible for the following annual leave:
3 Weeks Vacation
4 Floating days
6 Days of sick leave
9 Holidays


C.  
Expenses



The Company shall reimburse you for all other reasonable, ordinary and necessary
expenses incurred in the performance of your duties (such reimbursement shall be
conditioned upon the submission of reasonable detailed receipts and/or invoices
substantiating such expenses).


D.  
Termination



 
           Either you or the Company may terminate your employment with or
without cause, at any time, for any reason whatsoever without advance
notice.  This at-will employment relationship cannot be changed except by in
writing signed by the CEO of the Company.   Your signature below confirms your
understanding that your employment with Obagi is “At-Will” at all times.
 
           If the Company terminates your employment for any reason, except for
cause, during the first year of your employment, you will receive as your sole
severance, your base salary for the greater of the remaining term of the initial
twelve months or 6 months, payable semi-monthly, subject to standard payroll
deductions and withholdings.  If the Company terminates your employment for any
reason, except for cause, after the first year of your employment, you will
receive as your sole severance, your base salary for six (6) months payable
semi-monthly, subject to standard payroll deductions and withholdings.  If the
Company terminates your employment, except for cause, after the first year of
your employment, but due to a change of control within twelve months of the
change of control, you will receive as your sole severance, your base salary for
twelve (12) months payable semi-monthly, subject to standard payroll

 
2

--------------------------------------------------------------------------------

 

deductions and withholdings.  These payments shall cease immediately if you
violate any provision of this Agreement, including the provisions of Section
G.  If the Company exercises either of these rights to terminate your
employment, you will be paid all earned wages upon termination, and no further
compensation will be owed to you other than the severance payment referred to
herein.


           If you voluntarily terminate your employment within the first year of
your employment, you will be required to reimburse the Company an amount equal
to your reimbursed relocation costs.


           If you voluntarily terminate your employment, if you die or become
physically or mentally disabled (subject to the Company’s requirement to comply
with all applicable laws), or if the Company terminates your employment for
cause, you will be paid all earned wages upon termination, and no further
compensation or including severance benefits, will be owed to you.  For purposes
of this Agreement, termination for cause shall mean material misconduct,
including, but not limited to (i) conviction of any felony or any crime
involving moral turpitude or dishonesty or which is punishable by imprisonment
in a state or federal correctional facility;  (ii) participation in a fraud or
act of dishonesty against the Company or any of its customers or suppliers;
(iii) willful and material breach of Company policies or willful violation of
reasonable rules, regulations, orders or directives of the Company’s Board of
Directors; (iv) refusal to perform your duties on a full-time basis; (v)
material breach of any term of this Agreement or any other written agreement or
covenant with the Company; (vi) intentional damage to Company property; or (vii)
conduct by you which in the good faith and reasonable determination of the Board
of Directors of the Company demonstrates gross negligence, willful malfeasance
or gross unfitness to serve.




E.  
401K Benefits

 
You will become eligible to enroll in the Company’s 401K plan on October 1,
2008.  This includes an employer-matching program, wherein the Company will
match 100% of your contributions up to the first 3% of your annual
salary.  Additional information regarding this plan will be sent to you prior to
your eligibility date.
 


F.           Policies and Procedures


You will be expected to abide by all Company policies and procedures.  The
Company may issue policies, rules, regulations, guidelines, procedures, or other
informational material, whether in the form of handbooks, memoranda, or
otherwise, relating to its employees.  These materials are general guidelines
for your information and shall not be construed to alter, modify, or amend
this Agreement for any purpose whatsoever, and this Agreement shall control over
such policies to the extent of any conflict.


G. Confidentiality/Non-Solicitation


At any time following execution of this Agreement, you agree not to use or
disclose, directly or indirectly, for any reason, whatsoever or in any way any
confidential information or trade secrets of the Company, including, but not
limited to, information with respect to the

 
3

--------------------------------------------------------------------------------

 

Company as follows:  the identity, lists, and/or descriptions of any customers
of the Company; financial statements, cost reports, and other financial
information; product or service pricing information; contract proposals and
bidding information; processes, policies and procedures developed as part of a
confidential business plan; and management systems and procedures, including
manuals and supplements thereto, other than (i) at the direction of the Company
during the course of your employment (ii) after receipt of the prior written
consent of the Company, (iii) as required by any court or governmental
regulatory agency having competent jurisdiction over the Company, or (iv) where
the information has been made public by the Company.


You agree that all copyrights, trademarks, tradenames, service marks,
inventions, processes and other intangible or intellectual property rights that
may be invented, conceived, developed or enhanced by you while you are employed
by the Company that relate to the Company’s business, or that result from any
work performed by you for the Company, shall be the sole property of the
Company, and you hereby assign to the Company any right or interest that you may
otherwise have in respect thereof.  Upon the reasonable request of the Company,
you shall execute acknowledge, deliver and file any instrument or document
necessary or appropriate to give effect to this provision and do all other acts
and things necessary to enable the Company to exploit the same or to obtain
patents or similar protection with respect thereto.  You agree that the
covenants set forth in this paragraph shall accrue to the benefit of the
Company, irrespective of the reason for termination of the other provisions of
this Agreement and the corresponding employment relationship created hereby.


You agree that while you are employed by the Company and for a period of three
years thereafter you will not, without the prior written consent of the
Company’s Board of Directors, induce or attempt to induce any person then, or
during the immediately preceding six (6) month period, engaged or employed
(whether part-time or full-time) by the Company or any Transferee, whether as an
officer, employee, consultant, salesman, adviser or independent contractor to
leave the employ of the Company or such Transferee, as the case may be, or to
cease providing the services to the Company or such Transferee, as the case may
be, then provided by such person, or in any other manner seek to engage or
employ any such person (whether or not for compensation) as an officer,
employee, consultant, adviser or independent contractor such that such person
would thereafter be unable to devote his or her full business time and attention
to the business then conducted by the Company or such Transferee, as the case
may be.


You hereby specifically acknowledge and agree that the restrictions contained in
the above paragraph are reasonable and necessary to protect the business and
prospective business of Company, and that the enforcement of the provisions of
this paragraph will not cause an undue hardship on you.


H.           Eligibility for Employment


For purposes of federal immigration law, you will be required to provide the
Company documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us within three
business days of hire, or your employment relationship may be terminated.


I.          Miscellaneous

 
4

--------------------------------------------------------------------------------

 



                 To ensure rapid and economical resolution of any disputes which
may arise with the Company, or any of its officers or directors or under this
Agreement, you agree that any and all disputes or controversies, whether of law
or fact of any nature whatsoever (including, but not limited to, all state and
federal statutory and discrimination claims whether for race, sex, sexual
orientation, religion, national origin, age, marital status, or medical
condition, handicap or disability, or otherwise) arising from any such dispute
or regarding the interpretation, performance, enforcement or breach of this
Agreement shall be resolved by final and binding arbitration under the Judicial
Arbitration and Mediation Services Rules of Practice and Procedure.


If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws, such provision shall be fully
severable, and this Agreement and each separate provision hereof shall be
construed and enforced as if such illegal invalid, or unenforceable provision
had never comprised a part of this Agreement, and the remaining provisions of
this Agreement, shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.  In addition, in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid and enforceable, if such
reformation is allowable under applicable law.


This Agreement constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with respect to the terms and
conditions of your employment, and it supersedes any agreements or promises made
to you by anyone, whether oral or written.  You agree that, except as provided
herein, no other representations or promises were made to you regarding your
employment with the Company.  This Agreement shall be construed and interpreted
in accordance with the laws of the State of California.


This offer is contingent upon successful completion of a standard background
check.


We look forward to your joining the Company and to a successful and enjoyable
working relationship.


Sincerely,
 

 Obagi Medical Products, Inc.        
By:  /s/  PRESTON ROMM
   
 
 
Preston Romm, Chief Financial Officer/Executive Vice President, Operations and
Administration
   
 
 
 
   
 
 

 Accepted By:        
/s/ LAURA HUNTER
   
 
 
Date:  September 4, 2008
   
 
 
 
   
 
 

 
5

--------------------------------------------------------------------------------

 
 